                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


 CHRISTOPHER CROMARTIE, JR.,                  )
                                              )
               Plaintiff,                     )
                                              )
               v.                             )         1:17CV980
                                              )
 NORTH CAROLINA DEPARTMENT,                   )
 OF PUBLIC SAFETY, et al.,                    )
                                              )
               Defendants.                    )


                                          ORDER

       On February 1, 2019, the United States Magistrate Judge’s Recommendation was filed

and notice was served on the parties pursuant to 28 U.S.C. § 636. On February 19, 2019,

Plaintiff filed a document entitled “Motion for Plaintiff Notice of Appeal”, (ECF No. 78),

which the Court construes as objections to the Recommendation. The Court has reviewed

Plaintiff’s objections de novo and finds that they do not change the substance of the United

States Magistrate Judge’s Recommendation, (ECF No. 76), which is affirmed and adopted.

       IT IS THEREFORE ORDERED that Defendant Locklear-Jones’s Motion to Dismiss

for Failure to State a Claim, (ECF No. 32), is GRANTED as to any claims raised by Plaintiff

in this action against Defendant Locklear-Jones, and that the claims against Defendant

Locklear-Jones are DISMISSED without prejudice to Plaintiff filing a separate complaint

setting out the factual basis for his claims, if any, after he has exhausted his administrative

remedies.
       IT IS FURTHER ORDERED that Plaintiff’s “Motion for Restraining Order

Indefinitely”, (ECF No. 43), “Motion to Restore in Full Motion of Restraint/Motion for

Immediate Injunctive Relief Expediously (sic)”, (ECF No. 70), and “Motion for an Affirmative

Notice”, (ECF No. 73), are DENIED at this time.

       This, the 11th day of March 2019.


                                           /s/ Loretta C. Biggs
                                           United States District Judge
